December 6, 1939. The opinion of the Court was delivered by
This proceeding was by permission instituted in the Original Jurisdiction of this Court, to restrain the respondents, State, county, and municipal law enforcement officers, from seizing and destroying or otherwise interfering with the operation of petitioner's machines, which are described as electrical and mechanical devices, and otherwise called pinboards.
Upon the verified petition, a temporary restraining order was issued by a Justice of this Court, which directed the respondents to show cause before this Court, why the injunction should not be made permanent. The respondents duly filed their return and answer, as directed by the order.
The issues raised in this proceeding are identical with the issues presented in the case of Ralph Alexander and others,Petitioners, v. John Martin, Sheriff of Greenville County,and others, Respondents, S.C. 6 S.E.2d 20, the opinion in which will be filed along with this opinion. It is not necessary, therefore, to discuss the questions here presented, as this case is controlled by Ralph Alexander et al. v. JohnMartin, Sheriff, et al., supra. *Page 189 
The judgment of this Court is that the temporary restraining order heretofore issued be, and hereby is, dissolved, the permanent injunction denied, and the petition dismissed.
MR. CHIEF JUSTICE STABLER and MR. JUSTICE CARTER concur.
MESSRS. JUSTICES BONHAM and BAKER dissent. (See dissenting opinion in case of Alexander et al. v. Martin,Sheriff, et al.)